COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00383-CR


RUDOLF HILBURN, JR.                                                     APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 1352567D

                                       ----------

                         MEMORANDUM OPINION 1

                                       ----------

      Appellant filed a pro se notice of appeal from a plea-bargained conviction

for felony driving while intoxicated. See Tex. R. App. P. 25.2(a)(2). The trial

court’s certification of the right of appeal states that this “is a plea-bargain case,

and the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(d).




      1
       See Tex. R. App. P. 47.4.
      We notified appellant that unless he filed a response showing grounds for

continuing the appeal, we would dismiss it. Although appellant filed a response,

it does not show grounds for continuing the appeal. Accordingly, we dismiss the

appeal. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).

                                                 PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 29, 2014




                                       2